
	

115 S2094 IS: Domestic Violence Loophole Closure Act
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2094
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2017
			Mr. Flake (for himself, Mr. Heinrich, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the prompt reporting for national instant criminal background check system purposes	of
			 members of the Armed Forces convicted of domestic
			 violence offenses under the Uniform Code of Military Justice, and for
			 other purposes. 
	
	
 1.Short titleThis Act may be cited as the Domestic Violence Loophole Closure Act. 2.Prompt reporting for national instant criminal background check system purposes of members of the Armed Forces convicted of domestic violence offenses under the Uniform Code of Military Justice (a)Reporting requiredUnder regulations and procedures prescribed by the Secretary of Defense, each Secretary concerned shall submit to the Attorney General for inclusion in the national instant criminal background check system the name and other appropriate information on each member of the Armed Forces under the jurisdiction of such Secretary who—
 (1)has been convicted of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), for conduct that would constitute an offense of domestic violence against a spouse, domestic partner, or dependent child under State law; or
 (2)has entered into a plea agreement accepting liability for an offense described in paragraph (1). (b)Deadline for reportingThe name and other information on a member required to be submitted pursuant to subsection (a) shall be submitted not later than three days after the following (as applicable):
 (1)The date of entry of judgment with respect to the member for the offense concerned in the case of a general court-martial or special court-martial.
 (2)The date of judgment with respect to the member for the offense concerned in the case of a summary court-martial.
 (3)The date of acceptance of the plea agreement of the member with respect to the offense concerned by the military judge.
 (c)Failure To submitIf the Secretary concerned does not submit the name and other information on a member required by subsection (a) within the deadline provided by subsection (b), the Secretary shall, as soon as practicable after the deadline, submit to Congress in writing a notice on the lack of submittal within the deadline, including an explanation for the lack of submittal within the deadline and a statement when the name and other information will be so submitted.
			(d)Regulations and procedures
 (1)OffensesThe regulations prescribed by the Secretary of Defense pursuant to subsection (a) shall set forth the offenses under chapter 47 of title 10, United States Code, that would constitute an offense of domestic violence against a spouse, domestic partner, or dependent child under State law for purposes of subsection (a). The offenses so prescribed shall be uniform throughout the United States.
 (2)Uniformity across Armed ForcesThe regulations and procedures prescribed pursuant to subsection (a) shall apply uniformly across the Armed Forces.
 (e)Annual reports on complianceNot later than February 15 each year, the Inspector General of the Department of Defense shall, in consultation with the Comptroller General of the United States, submit to Congress a report setting forth a description and assessment of the compliance of the Secretaries concerned with the requirements of this section during the preceding year, including a description and assessment of the accuracy, completeness, and timeliness of the information submitted by the Secretaries concerned to the Attorney General under this section during such year.
 (f)Report on remediation of deficiencies in systemNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth a description of the actions taken, and to be taken, in order to ensure that the information in the national instant criminal background check system on members and former members of the Armed Forces fully and accurately covers the members and former members who have been convicted of an offense or entered into a plea agreement described in subsection (a) as of the date of the report.
 (g)DefinitionsIn this section: (1)The term national instant criminal background check system means the system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901).
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 3.Clarification of applicability of prohibition on possession and transportation of firearms and ammunition by individuals convicted of misdemeanor crimes of domestic violence to individuals convicted of similar offenses under the Uniform Code of Military JusticeSection 922(g)(9) of title 18, United States Code, is amended by inserting before the comma at the end the following: , or has been convicted by court-martial of an offense under chapter 47 of title 10 (the Uniform Code of Military Justice) for conduct that would constitute such a crime under State law.
